The defendant claims in the application for a rehearing that the amount which the plaintiff sued for was based upon a total production of 61,117.06 barrels of oil from the lease called "B" lease, and that the judgment was for the amount sued for, notwithstanding it was admitted on the trial of the case that the total production from the "B" lease was only 46,227.23 barrels, as alleged in the defendant's answer to the suit. In the plaintiff's petition it was alleged, through error, that the total production of 61,117.06 barrels was from the "B" lease, but the error was caused by the plaintiff's failure to distinguish the quantity of oil that was run into the treating plant from the "B" lease from the quantity that was run into the plant not from the "B" lease. The record shows that the quantity of oil that was run into the treating plant, but not produced from the "B" lease, in the months of May, June, July, August, and September, 1933, was 14,889.83 barrels, and that the total quantity that was run into the treating plant during these months was 61,117.06 barrels; hence the production from the "B" lease during these months was 46,227.23 barrels. The production sheets *Page 461 
were annexed to the plaintiff's petition, and showed that the allegation that all of the 61,117.06 barrels of oil was produced from the "B" lease was a mistake. There was no mistake, however, in the total quantity of oil that the plaintiff was entitled to be paid for. Hence we do not find any error in that respect, in the judgment appealed from.
Another complaint made in the application for a rehearing is that the defendant should have credit for $654.07, being one-half of the loss that resulted from the operation of the "A" lease. It was stipulated in that lease that half of the expense of operating the lease should be paid by the lessor. On the trial of the case the plaintiff contended that that item was not included in the defendant's pleadings, and it seems that the judge of the district court was of the same opinion. However, in a brief filed by the plaintiff in opposition to the defendant's application for a rehearing, the plaintiff concedes that the defendant is entitled to this item of $654.07, and consents that the judgment appealed from shall be amended so as to give the defendant credit for the amount.
On the main issue in the case, we adhere to our decision that the lessor was entitled to have the royalty oil delivered into tank cars at the place where the lessee loaded its oil into tank cars.
The judgment appealed from is amended by adding to the amount for which the defendant was given a judgment as an offset the sum of $654.07, together with *Page 462 
interest thereon at 5 per cent. per annum from April 27, 1934.
The application for a rehearing is denied.